4,249,668 Units

 CYCLACEL PHARMACEUTICALS, INC.  

PLACEMENT AGENT AGREEMENT

February 12, 2007

Lazard Capital Markets LLC
Needham & Company, LLC
ThinkEquity Partners LLC
    c/o Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020

Dear Sirs:

1.    INTRODUCTION.    Cyclacel Pharmaceuticals, Inc., a Delaware corporation
(the ‘‘Company’’), proposes to issue and sell to the purchasers, pursuant to the
terms of this Placement Agent Agreement (this ‘‘Agreement’’) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
‘‘Subscription Agreements’’) entered into with the purchasers identified therein
(each a ‘‘Purchaser’’ and collectively, the ‘‘Purchasers’’), up to an aggregate
of 4,249,668 units (the ‘‘Units’’) with each Unit consisting of (i) one share of
common stock, $0.001 par value per share (the ‘‘Common Stock’’) of the Company
and (ii) one warrant to purchase 0.25 shares of Common Stock (the ‘‘Warrants’’).
The terms and conditions of the Warrants are set forth in the form of Exhibit B
attached hereto. The Company hereby confirms its agreement with Lazard Capital
Markets LLC (‘‘LCM’’), Needham & Company, LLC (‘‘Needham’’) and ThinkEquity
Partners LLC (‘‘ThinkEquity,’’ and together with LCM and Needham, the
‘‘Placement Agents’’) to act as Placement Agents in accordance with the terms
and conditions hereof. LCM is acting as the representative of the Placement
Agents, and in such capacity is hereinafter referred to as the
‘‘Representative.’’

2.    AGREEMENT TO ACT AS PLACEMENT AGENTS; PLACEMENT OF SECURITIES.    On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:

2.1    The Company hereby authorizes the Placement Agents to act as its
exclusive agents to solicit offers for the purchase of all or part of the Units
from the Company in connection with the proposed offering of the Units (the
‘‘Offering’’). Until the Closing Date (as defined in Section 4 hereof) or
earlier upon termination of this Agreement pursuant to Section 9, the Company
shall not, without the prior written consent of the Representative, solicit or
accept offers to purchase Units otherwise than through the Placement Agents. LCM
may utilize the expertise of Lazard Frères & Co. LLC in connection with LCM’s
placement agent activities.

2.2    The Placement Agents agree, as agents of the Company, to use their best
efforts to solicit offers to purchase the Units from the Company on the terms
and subject to the conditions set forth in the Prospectus (as defined below).
The Placement Agents shall use commercially reasonable efforts to assist the
Company in obtaining performance by each Purchaser whose offer to purchase Units
has been solicited by the Placement Agents and accepted by the Company, but the
Placement Agents shall not, except as otherwise provided in this Agreement, be
obligated to disclose the identity of any potential purchaser or have any
liability to the Company in the event any such purchase is not consummated for
any reason. Under no circumstances will the Placement Agents be obligated to
underwrite or purchase any Units for their own accounts and, in soliciting
purchases of Units, the Placement Agents shall act solely as the Company’s
agents and not as principals. Notwithstanding the foregoing and except as
otherwise provided in Section 2.3, it is understood and agreed that the
Placement Agents (or their affiliates) may, solely at their discretion and
without any obligation to do so, purchase Units as principals.

2.3    Subject to the provisions of this Section 2, offers for the purchase of
Units may be solicited by the Placement Agents as agents for the Company at such
times and in such amounts


--------------------------------------------------------------------------------


as the Placement Agents deem advisable. Each Placement Agent shall communicate
to the Company, orally or in writing, each reasonable offer to purchase Units
received by it as agent of the Company. The Company shall have the sole right to
accept offers to purchase the Units and may reject any such offer, in whole or
in part. Each Placement Agent shall have the right, in its discretion reasonably
exercised, without notice to the Company, to reject any offer to purchase Units
received by it, in whole or in part, and any such rejection shall not be deemed
a breach of its agreement contained herein.

2.4    The Units are being sold to the Purchasers at a price of $8.47125 per
Unit. The purchases of the Units by the Purchasers shall be evidenced by the
execution of Subscription Agreements by each of the Purchasers and the Company.

2.5    As compensation for services rendered, on the Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Placement Agents by wire
transfer of immediately available funds to an account or accounts designated by
the Representative, an aggregate amount equal to six and one-half percent (6.5%)
of the gross proceeds received by the Company from the sale of the Units on such
Closing Date.

2.6    No Units which the Company has agreed to sell pursuant to this Agreement
shall be deemed to have been purchased and paid for, or sold by the Company,
until such Units shall have been delivered to the Purchaser thereof against
payment by such Purchaser. If the Company shall default in its obligations to
deliver Units to a Purchaser whose offer it has accepted, the Company shall
indemnify and hold the Placement Agents harmless against any loss, claim, damage
or expense arising from or as a result of such default by the Company in
accordance with the procedures set forth in Section 8(c) herein.

3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.    The Company represents
and warrants to, and agrees with, the Placement Agents and the Purchasers that:

(a)    The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the ‘‘Securities Act’’), and published
rules and regulations thereunder (the ‘‘Rules and Regulations’’) adopted by the
Securities and Exchange Commission (the ‘‘Commission’’), a ‘‘shelf’’
Registration Statement (as hereinafter defined) on Form S-3 (File No.
333-140034), which became effective as of February 12, 2007 (the ‘‘Effective
Date’’), including a base prospectus relating to the securities registered
pursuant to such Registration Statement (the ‘‘Base Prospectus’’), and such
amendments and supplements thereto as may have been required to the date of this
Agreement. The term ‘‘Registration Statement’’ as used in this Agreement means
the registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430A under the Securities Act), as amended and/or supplemented
to the date of this Agreement, including the Base Prospectus. The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus has been issued by the Commission and no
proceedings for that purpose have been instituted or, to the knowledge of the
Company, are threatened by the Commission. The Company, if required by the Rules
and Regulations of the Commission, will file the Prospectus (as defined below),
with the Commission pursuant to Rule 424(b) of the Rules and Regulations. The
term ‘‘Prospectus,’’ as used in this Agreement means the Prospectus, in the form
in which it is to be filed with the Commission pursuant to Rule 424(b) of the
Rules and Regulations, or, if the Prospectus is not to be filed with the
Commission pursuant to Rule 424(b), the Prospectus in the form included as part
of the Registration Statement as of the Effective Date, except that if any
revised prospectus or prospectus supplement shall be provided to the
Representative by the Company for use in connection with the offering and sale
of the Units which differs from the Prospectus (whether or not such revised
prospectus or prospectus supplement is required to be filed by the Company
pursuant to Rule 424(b) of the Rules and Regulations), the term ‘‘Prospectus’’
shall refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Representative for such
use. Any preliminary prospectus or prospectus

2


--------------------------------------------------------------------------------


subject to completion included in the Registration Statement or filed with the
Commission pursuant to Rule 424 under the Securities Act is hereafter called a
‘‘Preliminary Prospectus.’’ Any reference herein to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Securities Exchange Act of 1934, as amended
(the ‘‘Exchange Act’’), on or before the last to occur of the Effective Date,
the date of the Preliminary Prospectus, or the date of the Prospectus, and any
reference herein to the terms ‘‘amend,’’ ‘‘amendment,’’ or ‘‘supplement’’ with
respect to the Registration Statement, any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include (i) the filing of any
document under the Exchange Act after the Effective Date, the date of such
Preliminary Prospectus or the date of the Prospectus, as the case may be, which
is incorporated by reference and (ii) any such document so filed. If the Company
has filed an abbreviated registration statement to register additional
securities pursuant to Rule 462(b) under the Rules (the ‘‘462(b) Registration
Statement’’), then any reference herein to the Registration Statement shall also
be deemed to include such 462(b) Registration Statement.

(b)    As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, and the Pricing Prospectus (as defined below)
and the information included on Schedule A hereto, all considered together
(collectively, the ‘‘General Disclosure Package’’), nor (ii) any individual
Limited Use Free Writing Prospectus (as defined below), when considered together
with the General Disclosure Package, included or will include, any untrue
statement of a material fact or omitted or as of the Closing Date will omit, to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representations or warranties as to
information contained in or omitted from any Issuer Free Writing Prospectus, in
reliance upon, and in conformity with, written information furnished to the
Company through the Representative by or on behalf of any Placement Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agents’ Information (as defined in Section 18). As
used in this paragraph (b) and elsewhere in this Agreement:

‘‘Applicable Time’’ means 5:00 P.M., New York time, on the date of this
Agreement.

‘‘Pricing Prospectus’’ means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.

‘‘Issuer Free Writing Prospectus’’ means any ‘‘issuer free writing prospectus,’’
as defined in Rule 433 under the Securities Act relating to the Units in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

‘‘General Use Free Writing Prospectus’’ means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

‘‘Limited Use Free Writing Prospectuses’’ means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

(c)    No order preventing or suspending the use of any Preliminary Prospectus,
any Issuer Free Writing Prospectus or the Prospectus relating to the Offering
has been issued by the Commission, and no proceeding for that purpose or
pursuant to Section 8A of the Securities Act has been instituted or threatened
by the Commission, and each Preliminary Prospectus, at the time of filing
thereof, conformed in all material respects to the requirements of the
Securities Act and the Rules and Regulations, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written

3


--------------------------------------------------------------------------------


information furnished to the Company through the Representative by or on behalf
of any Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agents’ Information (as defined
in Section 18).

(d)    At the time the Registration Statement became or becomes effective, at
the date of this Agreement and at the Closing Date, the Registration Statement
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Prospectus, at the time the Prospectus was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this paragraph (d) shall
not apply to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon, and in conformity with, written information
furnished to the Company through the Representative by or on behalf of any
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agents’ Information (as defined
in Section 18).

(e)    Each Issuer Free Writing Prospectus, if any, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Units or until any earlier date that the Company notified or notifies the
Representative as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading. The foregoing sentence does
not apply to statements in or omissions from any Issuer Free Writing Prospectus
in reliance upon, and in conformity with, written information furnished to the
Company through the Representative by or on behalf of any Placement Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agents’ Information (as defined in Section 18).

(f)    The documents incorporated by reference in the Prospectus, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading; and any
further documents so filed and incorporated by reference in the Prospectus, when
such documents become effective or are filed with the Commission, as the case
may be, will conform in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

(g)    The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Preliminary Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 5(b) below. The Company
will file with the Commission all Issuer Free Writing Prospectuses, if any, in
the time and manner required under Rules 163(b)(2) and 433(d) under the
Securities Act.

(h)    The Company and each Subsidiary (as defined below) has been duly
organized and is validly existing as a corporation in good standing (or the
foreign equivalent thereof) under the

4


--------------------------------------------------------------------------------


laws of its jurisdiction of organization. The Company and each Subsidiary is
duly qualified, or is the process of being qualified, to do business and is in
good standing, or will be in good standing upon such qualification, as a foreign
corporation in each jurisdiction in which its ownership or lease of property or
the conduct of its business requires such qualification and has all power and
authority necessary to own or hold its properties and to conduct the business in
which it is engaged, except where the failure to so qualify or have such power
or authority (i) would not have, singularly or in the aggregate, a material
adverse effect on the condition (financial or otherwise), results of operations,
assets or business or prospects of the Company or any Subsidiary, taken as a
whole, or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by the Agreement, the General Disclosure Package or the Prospectus
(any such effect as described in clauses (i) or (ii), a ‘‘Material Adverse
Effect’’). The Company owns or controls, directly or indirectly, only the
following corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities: Cyclacel Limited, a private
limited company organized under the laws of England and Wales (‘‘Subsidiary’’).

(i)    The Company has the full right, power and authority to enter into this
Agreement, each of the Subscription Agreements and that certain Escrow Agreement
(the ‘‘Escrow Agreement’’) dated as of the date hereof by and among the Company,
the Placement Agents and the escrow agent named therein, and to perform and to
discharge its obligations hereunder and thereunder; and each of this Agreement
and each of the Subscription Agreements have been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms.

(j)    The shares of Common Stock to be issued and sold by the Company to the
Purchasers hereunder and under the Subscription Agreements and the shares of
Common Stock issuable upon the exercise of the Warrants (the ‘‘Warrant Shares’’)
have been duly and validly authorized and the Common Stock, when issued and
delivered against payment therefor as provided herein and in the Subscription
Agreements and the Warrant Shares, when issued and delivered against payment
therefore as provided in the Warrants, will be duly and validly issued, fully
paid and non-assessable and free of any preemptive or similar rights and will
conform to the description thereof contained in the General Disclosure Package
and the Prospectus.

(k)    The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
have been issued in compliance with federal and state securities laws, and
conform to the description thereof contained in the General Disclosure Package
and the Prospectus. As of December 31, 2006, there were 16,157,953 shares of
Common Stock issued and outstanding, 2,046,813 shares of Preferred Stock, par
value $0.001 of the Company, issued and outstanding and 4,755,540 shares of
Common Stock were issuable upon the exercise of all options, warrants and
convertible securities outstanding as of such date. Since such date, the Company
has not issued any securities, other than Common Stock of the Company issued
pursuant to the exercise of stock options previously outstanding under the
Company’s stock option plans or the issuance of restricted Common Stock pursuant
to employee stock purchase plans. None of the outstanding shares of Common Stock
was issued in violation of any preemptive rights, rights of first refusal or
other similar rights to subscribe for or purchase securities of the Company.
There are no authorized or outstanding shares of capital stock, options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those described above or accurately described in the General
Disclosure Package. The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, as described in the General Disclosure Package and the Prospectus,
accurately and fairly present the information required to be shown with respect
to such plans, arrangements, options and rights.

(l)    All the outstanding shares of capital stock of each Subsidiary have been
duly authorized and validly issued, are fully paid and non-assessable and,
except to the extent set forth in the

5


--------------------------------------------------------------------------------


General Disclosure Package or the Prospectus, are owned by the Company directly
or indirectly through one or more wholly-owned subsidiaries, free and clear of
any claim, lien, encumbrance, security interest, restriction upon voting or
transfer or any other claim of any third party.

(m)    The execution, delivery and performance of this Agreement, the
Subscription Agreements and the Escrow Agreement by the Company, the issue and
sale of the Units by the Company and the consummation of the transactions
contemplated hereby and thereby will not (with or without notice or lapse of
time or both) conflict with or result in a breach or violation of any of the
terms or provisions of, constitute a default under, give rise to any right of
termination or other right or the cancellation or acceleration of any right or
obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any Subsidiary pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of the property or assets of the Company or
any Subsidiary is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any Subsidiary or, to the Company’s knowledge, any
law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any Subsidiary or any of their properties or assets.

(n)    Except for the registration of the securities offered in the Offering
under the Securities Act and such consents, approvals, authorizations,
registrations or qualifications as may be required under the Exchange Act and
applicable state or foreign securities laws, the National Association of
Securities Dealers, Inc. and the Nasdaq Global Market (‘‘Nasdaq GM’’) in
connection with the offering and sale of the Units by the Company, no consent,
approval, authorization or order of, or filing, qualification or registration
with, any court or governmental agency or body, foreign or domestic, which has
not been made, obtained or taken and is not in full force and effect, is
required for the execution, delivery and performance of this Agreement, the
Subscription Agreements and the Escrow Agreement by the Company, the offer or
sale of the Units or the consummation of the transactions contemplated hereby or
thereby.

(o)    Ernst & Young LLP, who have certified certain financial statements and
related schedules included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, and have audited
the Company’s internal control over financial reporting and management’s
assessment thereof, is an independent registered public accounting firm as
required by the Securities Act and the Rules and Regulations and the Public
Company Accounting Oversight Board (United States) (the ‘‘PCAOB’’). Except as
pre-approved in accordance with the requirements set forth in Section 10A of the
Exchange Act, Ernst & Young LLP has not been engaged by the Company to perform
any ‘‘prohibited activities’’ (as defined in Section 10A of the Exchange Act).

(p)    The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in the Registration Statement fairly present the financial
position and the results of operations and changes in financial position of the
Company and its consolidated subsidiaries and other consolidated entities at the
respective dates or for the respective periods therein specified. Such
statements and related notes and schedules have been prepared in accordance with
the generally accepted accounting principles in the United States (‘‘GAAP’’)
applied on a consistent basis throughout the periods involved except as may be
set forth in the related notes included or incorporated by reference in the
General Disclosure Package. The financial statements, together with the related
notes and schedules, included or incorporated by reference in the General
Disclosure Package and the Prospectus comply in all material respects with the
Securities Act, the Exchange Act, and the Rules and Regulations and the rules
and regulations under the Exchange Act. No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the Rules
and Regulations to be described, or included or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus. There

6


--------------------------------------------------------------------------------


is no pro forma or as adjusted financial information which is required to be
included in the Registration Statement, the General Disclosure Package, or and
the Prospectus or a document incorporated by reference therein in accordance
with the Securities Act and the Rules and Regulations which has not been
included or incorporated as so required. The pro forma and pro forma as adjusted
financial information and the related notes included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus have been properly compiled and prepared in accordance with the
applicable requirements of the Securities Act and the Rules and Regulations and
present fairly the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

(q)    Neither the Company nor any Subsidiary has sustained, since the date of
the latest audited financial statements included or incorporated by reference in
the General Disclosure Package, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the General Disclosure
Package; and, since such date, there has not been any change in the capital
stock or long-term debt of the Company or any Subsidiary or any material adverse
changes, or any development involving a prospective material adverse change, in
or affecting the business, assets, general affairs, management, financial
position, prospects, stockholders’ equity or results of operations of the
Company or any Subsidiary, otherwise than as set forth or contemplated in the
General Disclosure Package.

(r)    Except as set forth in the General Disclosure Package, there is no legal
or governmental action, suit, claim or proceeding pending to which the Company
or any Subsidiary is a party or of which any property or assets of the Company
or any Subsidiary is the subject which is required to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or a
document incorporated by reference therein and is not described therein, or
which, singularly or in the aggregate, if determined adversely to the Company or
any Subsidiary could have a Material Adverse Effect or prevent the consummation
of the transactions contemplated hereby; and to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

(s)    Neither the Company nor any Subsidiary is in (i) violation of its charter
or by-laws (or analogous governing instrument, as applicable), (ii) default in
any respect, and no event has occurred which, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it is bound or to which any of its property or assets is
subject or (iii) to the Company’s knowledge, violation of any law, ordinance,
governmental rule, regulation or court order, decree or judgment to which it or
its property or assets is subject except, in the case of clauses (ii) and (iii)
of this paragraph (s), for any violations or defaults which, singularly or in
the aggregate, would not have a Material Adverse Effect.

(t)    The Company and each Subsidiary possesses all licenses, certificates,
authorizations and permits issued by, and have made all declarations and filings
with, the appropriate local, state, federal or foreign regulatory agencies or
bodies which are necessary or desirable for the ownership of its properties or
the conduct of its businesses as described in the General Disclosure Package and
the Prospectus (collectively, the ‘‘Governmental Permits’’) except where any
failures to possess or make the same, singularly or in the aggregate, would not
have a Material Adverse Effect. The Company and each Subsidiary is in compliance
with all such Governmental Permits; all such Governmental Permits are valid and
in full force and effect, except where the validity or failure to be in full
force and effect would not, singularly or in the aggregate, have a Material
Adverse Effect. To the Company’s knowledge, all such Governmental Permits are
free and clear of any restriction or condition that are in addition to, or
materially different from those normally applicable to similar licenses,
certificates, authorizations and permits. Neither the Company nor any Subsidiary
has received notification of any revocation or modification (or proceedings
related

7


--------------------------------------------------------------------------------


thereto) of any such Governmental Permit and the Company has no reason to
believe that any such Governmental Permit will not be renewed.

(u)    Neither the Company nor any Subsidiary is or, after giving effect to the
offering of the Units and the application of the proceeds thereof as described
in the General Disclosure Package and the Prospectus, will become an
‘‘investment company’’ within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.

(v)    Neither the Company nor any Subsidiary, nor to the Company’s knowledge,
any of the Company’s and any Subsidiary’s officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which might in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.

(w)    To the best of the Company’s knowledge, the Company and each Subsidiary
owns or possesses the right to use all patents, trademarks, trademark
registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, ‘‘Intellectual Property’’) necessary to carry on their respective
businesses as currently conducted, and as proposed to be conducted and described
in the General Disclosure Package and the Prospectus, and the Company is not
aware of any claim to the contrary or any challenge by any other person to the
rights of the Company or any Subsidiary with respect to the foregoing except for
those that could not have a Material Adverse Effect. The Intellectual Property
licenses described in the General Disclosure Package and the Prospectus are
valid, binding upon, and enforceable by or against the parties thereto in
accordance to its terms. The Company and each Subsidiary has complied in all
material respects with, and is not in breach nor has received any asserted or
threatened claim of breach of, any Intellectual Property license, and the
Company has no knowledge of any breach or anticipated breach by any other person
to any Intellectual Property license. To the best of the Company’s knowledge,
the Company’s and each Subsidiary’s business as now conducted and as proposed to
be conducted does not and will not infringe or conflict with any valid patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other Intellectual Property or franchise right of any person, except for any
such acts that would not have a Material Adverse Effect. No claim has been made
against the Company or any Subsidiary alleging the infringement by the Company
or any Subsidiary of any patent, trademark, service mark, trade name, copyright,
trade secret, license in or other intellectual property right or franchise right
of any person. The Company and each Subsidiary has taken all reasonable steps to
protect, maintain and safeguard its rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, each of the Company’s and each Subsidiary’s right to own, use, or hold for
use any of the Intellectual Property as owned, used or held for use in the
conduct of its business as currently conducted. The Company and each Subsidiary
has at all times complied with all applicable laws relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by the Company or any Subsidiary in the conduct of the Company’s
or any Subsidiary’s business. No claims have been asserted or threatened against
the Company or any Subsidiary alleging a violation of any person’s privacy or
personal information or data rights and the consummation of the transactions
contemplated hereby will not breach or otherwise cause any violation of any law
related to privacy, data protection, or the collection and use of personal
information collected, used, or held for use by the Company or any Subsidiary in
the conduct of the Company’s or any Subsidiary’s business. The Company and each
Subsidiary takes reasonable measures to ensure that such information is
protected against unauthorized access, use, modification, or other misuse.

8


--------------------------------------------------------------------------------


(x)    The Company and each Subsidiary has good and marketable title in fee
simple to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the General Disclosure Package and the Prospectus, are in full
force and effect, and neither the Company nor any Subsidiary has received any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company or any Subsidiary under any of the leases
or subleases mentioned above, or affecting or questioning the rights of the
Company or any Subsidiary to the continued possession of the leased or subleased
premises under any such lease or sublease.

(y)    No labor disturbance by the employees of the Company or any Subsidiary
exists or, to the best of the Company’s knowledge, is imminent, and the Company
has no actual knowledge of any existing or imminent labor disturbance by the
employees of any of its or any Subsidiary’s principal suppliers, manufacturers,
customers or contractors, that could reasonably be expected, singularly or in
the aggregate, to have a Material Adverse Effect. The Company is not aware that
any key employee or significant group of employees of the Company or any
Subsidiary plans to terminate employment with the Company or any Subsidiary.

(z)    No ‘‘prohibited transaction’’ (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (‘‘ERISA’’), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the ‘‘Code’’)) or
‘‘accumulated funding deficiency’’ (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company or any Subsidiary which
could, singularly or in the aggregate, have a Material Adverse Effect. Each
employee benefit plan of the Company or any Subsidiary is in compliance in all
material respects with applicable law, including ERISA and the Code. The Company
and each Subsidiary has not incurred and could not reasonably be expected to
incur liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA). Each pension plan for
which the Company or any Subsidiary would have any liability that is intended to
be qualified under Section 401(a) of the Code is in material compliance with the
Code.

(aa)    The Company and each Subsidiary is in compliance with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to its
businesses (‘‘Environmental Laws’’), except where the failure to comply would
not, singularly or in the aggregate, have a Material Adverse Effect. There has
been no storage, generation, transportation, handling, treatment, disposal,
discharge, emission, or other release of any kind of toxic or other wastes or
other hazardous substances regulated by Environmental Laws (‘‘Hazardous
Substances’’) by or caused by the Company or any Subsidiary (or, to the
Company’s knowledge and without independent investigation, any other entity for
whose acts or omissions the Company or any Subsidiary is or may otherwise be
liable) upon any of the property now or previously owned or leased by the
Company or any Subsidiary, or upon any other property, in violation of any law,
statute, ordinance, rule, regulation, order, judgment, decree or permit or which
would, under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
to the Company’s actual knowledge and without independent investigation, there
has been no disposal, discharge, emission or other release of any kind onto such
property or into the environment surrounding such property of any Hazardous

9


--------------------------------------------------------------------------------


Substance, except for any such disposal, discharge, emission, or other release
in violation of Environmental Laws which would not have, singularly or in the
aggregate with all such discharges and other releases, a Material Adverse
Effect.

(bb)    The Company and each Subsidiary (i) has timely filed all necessary
federal, state, local and foreign tax returns, and all such returns were true,
complete and correct, (ii) has paid all federal, state, local and foreign taxes,
assessments, governmental or other charges due and payable for which it is
liable, including, without limitation, all sales and use taxes and all taxes
which the Company or any Subsidiary is obligated to withhold from amounts owing
to employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (bb), that would not, singularly
or in the aggregate, have a Material Adverse Effect. The Company and each
Subsidiary has not engaged in any transaction which is a corporate tax shelter
or which could be characterized as such by the Internal Revenue Service or any
other taxing authority. The accruals and reserves on the books and records of
the Company in respect of tax liabilities for any taxable period not yet finally
determined are adequate to meet any assessments and related liabilities for any
such period, and since December 31, 2005, the Company and each Subsidiary has
not incurred any liability for taxes other than in the ordinary course.

(cc)    The Company and each Subsidiary carries, or is covered by, insurance
provided by recognized, financially sound and reputable institutions with
policies in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries. The Company has
no reason to believe that it or any Subsidiary will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Effect. Neither the Company nor any Subsidiary has been
denied any insurance coverage that it has sought or for which it has applied.

(dd)    The Company and each Subsidiary maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there as been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (B) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(ee)    The minute books of the Company and each Subsidiary have been made
available to the Placement Agents and counsel for the Placement Agents, and such
books (i) contain a complete summary of all meetings and actions of the board of
directors (including each board committee) and shareholders of the Company and
each Subsidiary (or analogous governing bodies and interest holders, as
applicable), since January 1, 2004 through the date of the latest meeting and
action, and (ii) accurately, in all material respects, reflect all transactions
referred to in such minutes.

(ff)    There is no franchise, lease, contract, agreement or document required
by the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements

10


--------------------------------------------------------------------------------


or documents contained in the Registration Statement or in a document
incorporated by reference therein are accurate and complete descriptions of such
documents in all material respects. Other than as described in the General
Disclosure Package, no such franchise, lease, contract or agreement has been
suspended or terminated for convenience or default by the Company or any
Subsidiary or any of the other parties thereto, and neither the Company nor any
Subsidiary has received notice nor does the Company have any other knowledge of
any such pending or threatened suspension or termination, except for such
pending or threatened suspensions or terminations that would not reasonably be
expected to, singularly or in the aggregate, have a Material Adverse Effect.

(gg)    No relationship, direct or indirect, exists between or among the Company
and any Subsidiary on the one hand, and the directors, officers, stockholders
(or analogous interest holders), customers or suppliers of the Company or any
Subsidiary or any of their affiliates on the other hand, which is required to be
described in the General Disclosure Package and the Prospectus or a document
incorporated by reference therein and which is not so described.

(hh)    No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any Subsidiary because of the
filing or effectiveness of the Registration Statement or otherwise, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right. Except as described in the General Disclosure Package, there are no
persons with registration rights or similar rights to have any securities
registered by the Company or any Subsidiary under the Securities Act.

(ii)    Neither the Company nor any Subsidiary owns any ‘‘margin securities’’ as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the ‘‘Federal Reserve Board’’), and none of the proceeds of the
sale of the Units will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Units to
be considered a ‘‘purpose credit’’ within the meanings of Regulation T, U or X
of the Federal Reserve Board.

(jj)    Except for this Agreement, neither the Company nor any Subsidiary is a
party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or any Placement Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Units or any transaction contemplated by this
Agreement, the Registration Statement, the General Disclosure Package or the
Prospectus.

(kk)    No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.

(ll)    The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act. The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act and is listed on the Nasdaq GM, and the Company has taken no action designed
to, or reasonably likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
Nasdaq GM, nor has the Company received any notification that the Commission or
the National Association of Securities Dealers, Inc. (‘‘NASD’’) is contemplating
terminating such registration or listing. No consent, approval, authorization or
order of, or filing, notification or registration with, the Nasdaq GM is
required for the listing and trading of the shares of Common Stock on the Nasdaq
GM.

(mm)    The Company is in material compliance with all applicable provisions of
the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder or implementing the provisions thereof (the ‘‘Sarbanes-Oxley Act’’)
that are then in effect and is

11


--------------------------------------------------------------------------------


taking steps to ensure that it will be in compliance with other applicable
provisions of the Sarbanes-Oxley Act not currently in effect upon and at all
times after the effectiveness of such provisions.

(nn)    The Company is in compliance with all applicable corporate governance
requirements set forth in the Nasdaq Global Marketplace Rules that are then in
effect and is taking steps to ensure that it will be in compliance with other
applicable corporate governance requirements set forth in the Nasdaq Global
Marketplace Rules not currently in effect upon and all times after the
effectiveness of such requirements.

(oo)    Neither the Company nor any Subsidiary, nor, to the best of the
Company’s knowledge, any employee or agent of the Company or any Subsidiary, has
made any contribution or other payment to any official of, or candidate for, any
federal, state, local or foreign office in violation of any law (including the
Foreign Corrupt Practices Act of 1977, as amended) or of the character required
to be disclosed in the Registration Statement, the General Disclosure Package or
the Prospectus or a document incorporated by reference therein.

(pp)    There are no transactions, arrangements or other relationships between
and/or among the Company or any Subsidiary, any of their affiliates (as such
term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structure finance, special purpose or
limited purpose entity that could reasonably be expected to materially affect
the Company’s or any Subsidiary’s liquidity or the availability of or
requirements for their capital resources required to be described in the General
Disclosure Package and the Prospectus or a document incorporated by reference
therein which have not been described as required.

(qq)    There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.

(rr)    The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.

(ss)    The operations of the Company and each Subsidiary are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the ‘‘Money Laundering Laws’’), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending, or to the best knowledge of the
Company, threatened.

(tt)    Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (‘‘OFAC’’); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(uu)    Neither the Company, nor any Subsidiary, nor any of their affiliates
(within the meaning of NASD Conduct Rule 2720(b)(1)(a)) directly or indirectly
controls, is controlled by, or is under common control with, or is an associated
person (within the meaning of Article I, Section 1(ee) of the By-laws of the
NASD) of, any member firm of the NASD.

(vv)    No approval of the shareholders of the Company under the rules and
regulations of Nasdaq (including Rule 4350 of the Nasdaq Global Marketplace
Rules) is required for the Company to issue and deliver to the Purchasers the
Units.

12


--------------------------------------------------------------------------------


Any certificate signed by or on behalf of the Company and delivered to any
Placement Agent or to counsel for the Placement Agents shall be deemed to be a
representation and warranty by the Company to the Placement Agents and the
Purchasers as to the matters covered thereby.

4.    THE CLOSING.    The time and date of closing and delivery of the documents
required to be delivered to the Placement Agents pursuant to Sections 5 and 7
hereof shall be at 11:00 A.M., New York time, on February 16, 2007 (the
‘‘Closing Date’’) at the office of Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C., The Chrysler Center, 666 Third Avenue, New York, New York 10017.

5.    FURTHER AGREEMENTS OF THE COMPANY.    The Company agrees with the
Placement Agents and the Purchasers:

(a)    To prepare the Rule 462(b) Registration Statement, if necessary, in a
form approved by the Representative and file such Rule 462(b) Registration
Statement with the Commission on the date hereof; to prepare the Prospectus in a
form approved by the Representative containing information previously omitted at
the time of effectiveness of the Registration Statement in reliance on rules
430A, 430B and 430C and to file such Prospectus pursuant to Rule 424(b) under
the Securities Act not later than the second business (2nd) day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A of the Rules and Regulations; to notify the
Representative immediately of the Company’s intention to file or prepare any
supplement or amendment to any Registration Statement or to the Prospectus and
to make no amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which the Representative shall
reasonably object by notice to the Company after a reasonable period to review;
to advise the Representative, promptly after it receives notice thereof, of the
time when any amendment to any Registration Statement has been filed or becomes
effective or any supplement to the General Disclosure Package or the Prospectus
or any amended Prospectus has been filed and to furnish the Representative
copies thereof; to file promptly all material required to be filed by the
Company with the Commission pursuant to Rule 433(d) or 163(b)(2), as the case
may be; to file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required in connection with the offering or sale of the Units; to advise the
Representative, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus, of the suspension of the qualification of the Units for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the General Disclosure Package or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus or
suspending any such qualification, and promptly to use its best efforts to
obtain the withdrawal of such order.

(b)    The Company represents and agrees that, unless it obtains the prior
consent of the Representative, and each Placement Agent represents and agrees
that, unless it obtains the prior consent of the Representative and the Company,
it has not made and will not, make any offer relating to the Units that would
constitute a ‘‘free writing prospectus’’ as defined in Rule 405 under the
Securities Act unless the prior written consent of the Representative has been
received (each, a ‘‘Permitted Free Writing Prospectus’’); provided that the
prior written consent of the Representative hereto shall be deemed to have been
given in respect of the Issuer Free Writing Prospectus[es] included in Schedule
A hereto. The Company represents that it has treated and agrees that it will
treat each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, comply with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Issuer Free Writing Prospectus, including the
requirements relating to timely filing with the Commission, legending and record
keeping and will not take any action that would result in any Placement Agent or
the Company being required to file with the Commission

13


--------------------------------------------------------------------------------


pursuant to Rule 433(d) under the Securities Act a free writing prospectus
prepared by or on behalf of such Placement Agent that such Placement Agent
otherwise would not have been required to file thereunder.

(c)    If at any time when a Prospectus relating to the Units is required to be
delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Representative, and upon the Representative’s request, the Company will promptly
prepare and file with the Commission, at the Company’s expense, an amendment to
the Registration Statement or an amendment or supplement to the Prospectus that
corrects such statement or omission or effects such compliance and will deliver
to the Placement Agents, without charge, such number of copies thereof as the
Placement Agents may reasonably request. The Company consents to the use of the
Prospectus or any amendment or supplement thereto by the Placement Agents.

(d)    If the General Disclosure Package is being used to solicit offers to buy
the Units at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Representative, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or modified, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission (if required) and
furnish to the Placement Agents and any dealers an appropriate amendment or
supplement to the General Disclosure Package or (ii) prepare and file with the
Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the General Disclosure Package so that the General
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances then prevailing, be misleading or conflict with the Registration
Statement then on file, or so that the General Disclosure Package will comply
with law.

(e)    If at any time following issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer Free Writing Prospectus conflicted or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof and not superseded or modified or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading, the Company has promptly
notified or will promptly notify the Representative so that any use of the
Issuer Free Writing Prospectus may cease until it is amended or supplemented and
has promptly amended or will promptly amend or supplement, at its own expense,
such Issuer Free Writing Prospectus to eliminate or correct such conflict,
untrue statement or omission. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Representative by or on behalf of any Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 18).

14


--------------------------------------------------------------------------------


(f)    To the extent not available on the Commission’s EDGAR system or any
successor system, to furnish promptly to the Placement Agents and to counsel for
the Placement Agents a signed copy of the Registration Statement as originally
filed with the Commission, and of each amendment thereto filed with the
Commission, including all consents and exhibits filed therewith.

(g)    To the extent not available on the Commission’s EDGAR system or any
successor system, to deliver promptly to the Representative in New York City
such number of the following documents as the Representative shall reasonably
request: (i) conformed copies of the Registration Statement as originally filed
with the Commission (in each case excluding exhibits), (ii) each Preliminary
Prospectus, (iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii), (iii) and (iv) of
this paragraph (g) to be made not later than 10:00 A.M., New York time, on the
business day following the execution and delivery of this Agreement), (v)
conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure Package or
the Prospectus (the delivery of the documents referred to in clauses (v) and
(vi) of this paragraph (g) to be made not later than 10:00 A.M., New York City
time, on the business day following the date of such amendment or supplement)
and (vii) any document incorporated by reference in the General Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (vi) of this paragraph (g) to be made not later
than 10:00 A.M., New York City time, on the business day following the date of
such document).

(h)    To make generally available to its shareholders as soon as practicable,
but in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) under the Securities
Act), an earnings statement of the Company and any Subsidiary (which need not be
audited) complying with Section 11(a) of the Securities Act and the Rules and
Regulations (including, at the option of the Company, Rule 158); and to furnish
to its shareholders as soon as practicable after the end of each fiscal year an
annual report (including a balance sheet and statements of income, shareholders’
equity and cash flows of the Company and its consolidated subsidiaries certified
by independent public accountants) and as soon as possible after each of the
first three fiscal quarters of each fiscal year (beginning with the first fiscal
quarter after the effective date of such Registration Statement), consolidated
summary financial information of the Company and its subsidiaries for such
quarter in reasonable detail.

(i)    To take promptly from time to time such actions as the Representative may
reasonably request to qualify the Units for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Representative may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of Units in such jurisdictions; provided that the Company shall not be obligated
to qualify as foreign corporations in any jurisdiction in which they are not so
qualified or to file a general consent to service of process in any
jurisdiction.

(j)    To the extent not available on the Commission’s EDGAR system or any
successor system, during the period of two (2) years from the date hereof, to
deliver to the Placement Agents, (i) as soon as they are available, copies of
all reports or other communications furnished to shareholders (other than
reports, proxy statements and other information that is electronically filed
with the Commission via EDGAR or any successor system), and (ii) as soon as they
are available, copies of any reports and financial statements furnished or filed
with the Commission or any national securities exchange or automatic quotation
system on which the Company’s securities are listed or quoted.

(k)    That the Company will not, for a period of ninety (90) days from the date
of the Prospectus, (the ‘‘Lock-Up Period’’) without the prior written consent of
the Representative, directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
other than the Company’s sale of the Units hereunder and the issuance of
restricted Common Stock or options to acquire Common Stock pursuant to the
Company’s

15


--------------------------------------------------------------------------------


employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus and the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date hereof.
The Company will cause each executive officer, director, shareholder,
optionholder and warrantholder listed in Schedule B to furnish to the
Representative, prior to the Closing Date, a letter, substantially in the form
of Exhibit C hereto, pursuant to which each such person shall agree, among other
things, not to directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, not
to engage in any swap or other agreement or arrangement that transfers, in whole
or in part, directly or indirectly, the economic risk of ownership of Common
Stock or any such securities and not to engage in any short selling of any
Common Stock or any such securities, during the Lock-Up Period, without the
prior written consent of the Representative. The Company also agrees that during
such period, the Company will not file any registration statement, preliminary
prospectus or prospectus, or any amendment or supplement thereto, under the
Securities Act for any such transaction or which registers, or offers for sale,
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock, except for a registration statement on Form S-8 relating to
employee benefit plans. The Company hereby agrees that (i) if it issues an
earnings release or material news, or if a material event relating to the
Company occurs, during the last seventeen (17) days of the Lock-Up Period, or
(ii) if prior to the expiration of the Lock-Up Period, the Company announces
that it will release earnings results during the sixteen (16)-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this paragraph (k) or the letter shall continue to apply until the expiration of
the eighteen (18)-day period beginning on the issuance of the earnings release
or the occurrence of the material news or material event.

(l)    To supply the Representative with copies of all correspondence to and
from, and all documents issued to and by, the Commission in connection with the
registration of the Units under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.

(m)    Prior to the Closing Date, to furnish to the Placement Agents, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in the Registration Statement and the
Prospectus.

(n)    Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Representative is notified), without the prior written
consent of the Representative, unless in the judgment of the Company and its
counsel, and after notification to the Representative, such press release or
communication is required by law.

(o)    Until the Representative shall have notified the Company of the
completion of the offering of the Units, that the Company will not, and will
cause its affiliated purchasers (as defined in Regulation M under the Exchange
Act) not to, either alone or with one or more other persons, bid for or
purchase, for any account in which it or any of its affiliated purchasers has a
beneficial interest, any Units, or attempt to induce any person to purchase any
Units; and not to, and to cause its affiliated purchasers not to, make bids or
purchase for the purpose of creating actual, or apparent, active trading in or
of raising the price of the Units.

(p)    Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented pursuant to Section 5.

(q)    To at all times materially comply with all applicable provisions of the
Sarbanes-Oxley Act in effect from time to time.

16


--------------------------------------------------------------------------------


(r)    To apply the net proceeds from the sale of the Units as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading ‘‘Use of Proceeds.’’

(s)    To use its best efforts to list, subject to notice of issuance, the
Common Stock on the Nasdaq GM.

(t)    To use its best efforts to assist the Representative with any filings
with the NASD and obtaining clearance from the NASD as to the amount of
compensation allowable or payable to the Placement Agents.

(u)    To use its best efforts to do and perform all things required to be done
or performed under this Agreement by the Company prior to the Closing Date and
to satisfy all conditions precedent to the delivery of the Units.

6.    PAYMENT OF EXPENSES.    The Company agrees to pay, or reimburse if paid by
the Placement Agents, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Units to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the Registration of the Units under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein and the costs
of printing, reproducing and distributing any transaction document by mail,
telex or other means of communications; (d) the fees and expenses (including
related fees and expenses of counsel for the Placement Agents) incurred in
connection with securing any required review by the NASD of the terms of the
sale of the Units and any filings made with the NASD; (e) any applicable
listing, quotation or other fees; (f) the fees and expenses (including related
fees and expenses of counsel to the Placement Agents) of qualifying the Units
under the securities laws of the several jurisdictions as provided in Section
5(i) and of preparing, printing and distributing wrappers, Blue Sky Memoranda
and Legal Investment Surveys; (g) the cost of preparing and printing stock
certificates; (h) all fees and expenses of the registrar and transfer agent of
the Units; (i) the reasonable and documented fees, disbursements and expenses of
counsel to the Placement Agents not to exceed, along with any fees and expenses
incurred in connection with (d) above by counsel to the Placement Agents,
$60,000 and (j) all other costs and expenses incident to the offering of the
Units or the performance of the obligations of the Company under this Agreement
(including, without limitation, the fees and expenses of the Company’s counsel
and the Company’s independent accountants and the travel and other reasonable
documented expenses incurred by Company personnel in connection with any ‘‘road
show’’ including, without limitation, any expenses advanced by the Placement
Agents on the Company’s behalf (which will be promptly reimbursed)); provided
that, except to the extent otherwise provided in this Section 6 and in Sections
8 and 10, the Placement Agents shall pay their own respective costs and
expenses.

7.    CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENTS AND THE PURCHASERS,
AND THE SALE OF THE UNITS.    The respective obligations of the Placement Agents
hereunder and the Purchasers under the Subscription Agreements, and the Closing
of the sale of the Units, are subject to the accuracy, when made and on the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

(a)    No stop order suspending the effectiveness of the Registration Statement
or any part thereof, preventing or suspending the use of any Base Prospectus,
any Preliminary Prospectus, the Prospectus or any Permitted Free Writing
Prospectus or any part thereof shall have been issued and no proceedings for
that purpose or pursuant to Section 8A under the Securities Act shall have been
initiated or threatened by the Commission, and all requests for additional
information on the part of the Commission (to be included or incorporated by
reference in the Registration Statement or the Prospectus or otherwise) shall
have been complied with to the reasonable

17


--------------------------------------------------------------------------------


satisfaction of the Representative; the Rule 462(b) Registration Statement, if
any, each Issuer Free Writing Prospectus, if any, and the Prospectus shall have
been filed with the Commission within the applicable time period prescribed for
such filing by, and in compliance with, the Rules and Regulations and in
accordance with Section 5(a), and the Rule 462(b) Registration Statement, if
any, shall have become effective immediately upon its filing with the
Commission; and the NASD shall have raised no objection to the fairness and
reasonableness of the terms of this Agreement or the transactions contemplated
hereby.

(b)    The Placement Agents shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agents, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances in
which they were made, not misleading.

(c)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Escrow Agreement, the Units, the Registration Statement, the
General Disclosure Package, each Issuer Free Writing Prospectus, if any, and the
Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(d)    Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. shall have furnished
to the Placement Agents, such counsel’s written opinion, as counsel to the
Company, addressed to the Placement Agents and dated the Closing Date, in the
form attached hereto as Exhibit D.

Such counsel shall also have furnished to the Placement Agents a written
statement, addressed to the Placement Agents and dated the Closing Date, in form
and substance satisfactory to the Representative, to the effect that (x) such
counsel has acted as counsel to the Company in connection with the preparation
of the Registration Statement, the General Disclosure Package and the
Prospectus, and each amendment or supplement thereto made by the Company prior
to the Closing Date, (y) based on such counsel’s examination of the Registration
Statement, the General Disclosure Package and the Prospectus, and each amendment
or supplement thereto made by the Company prior to the Closing Date and the
documents incorporated by reference in the General Disclosure Package or the
Prospectus and any further amendment or supplement to any such incorporated
document made by the Company prior to the Closing Date, and such counsel’s
investigations made in connection with the preparation of the Registration
Statement, the General Disclosure Package and the Prospectus, and each amendment
or supplement thereto made by the Company prior to the Closing Date, and
‘‘conferences with certain officers and employees of and with auditors for and
counsel to the Company,’’ such counsel has no reason to believe that (I) the
Registration Statement or any amendment thereto, at the Applicable Time as of
the date of this Agreement, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or that the Prospectus or
any amendment or supplement thereto, at the respective date thereof or at the
Closing Date, contained or contains any untrue statement of a material fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, the documents included in the General Disclosure Package, all
considered together, as of the Applicable Time, contained or contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading,

18


--------------------------------------------------------------------------------


or (II) any document incorporated by reference in the Prospectus or any further
amendment or supplement to any such incorporated document made by the Company
prior to the Closing Date, when they became effective or were filed with the
Commission, as the case may be, contained, in the case of a registration
statement which became effective under the Securities Act, any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein not misleading, or,
in the case of other documents which were filed under the Exchange Act with the
Commission, any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that such counsel need express no opinion as to (I) the financial statements or
other financial data, (II) matters relating to Intellectual Property, or (III)
matters relating to Xcyte Therapies, Inc., contained, or incorporated by
reference, in the Registration Statement, the General Disclosure Package, or the
Prospectus, or an incorporated document. The foregoing statement may be
qualified by a statement to the effect that such counsel has not independently
verified the accuracy, completeness or fairness of the statements contained in
the Registration Statement, the General Disclosure Package or the Prospectus and
takes no responsibility therefor except to the extent set forth in the opinion
described above.

(e)    D Young & Co shall have furnished to the Placement Agents, such counsel’s
written opinion, as intellectual property counsel to the Company, addressed to
the Placement Agents dated the Closing Date, in the form attached hereto as
Exhibit E.

(f)    Lahive & Cockfield, LLP shall have furnished to the Placement Agents,
such counsel’s written opinion, as intellectual property counsel to the Company,
addressed to the Placement Agents dated the Closing Date, in the form attached
hereto as Exhibit F.

(g)    The Placement Agents shall have received from Thelen Reid Brown Raysman &
Steiner LLP, counsel for the Placement Agents, such opinion or opinions, dated
the Closing Date, with respect to such matters as the Representative may
reasonably require, and the Company shall have furnished to such counsel such
documents as they request for enabling them to pass upon such matters.

(h)    At the time of the execution of this Agreement, the Placement Agents
shall have received from Ernst & Young LLP, a letter, addressed to the Placement
Agents, executed and dated such date, in form and substance satisfactory to the
Representative (i) confirming that they are an independent registered accounting
firm with respect to the Company and any Subsidiary within the meaning of the
Securities Act and the Rules and Regulations and PCAOB and (ii) stating the
conclusions and findings of such firm, of the type ordinarily included in
accountants’ ‘‘comfort letters’’ to underwriters, with respect to the financial
statements and certain financial information contained or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus.

(i)    On the effective date of any post-effective amendment to any Registration
Statement and on the Closing Date, the Placement Agents shall have received a
letter (the ‘‘Bring-Down Letter’’) from Ernst & Young LLP addressed to the
Placement Agents and dated the Closing Date confirming, as of the date of the
Bring-Down Letter (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the General Disclosure Package and the Prospectus, as the case may be, as of
a date not more than three (3) business days prior to the date of the Bring-Down
Letter), the conclusions and findings of such firm, of the type ordinarily
included in accountants’ ‘‘comfort letters’’ to underwriters, with respect to
the financial information and other matters covered by its letter delivered to
the Placement Agents concurrently with the execution of this Agreement pursuant
to paragraph (h) of this Section 7.

(j)    The Company shall have furnished to the Placement Agents a certificate,
dated the Closing Date, of its Chairman of the Board, its President or a Vice
President and its chief financial officer stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Prospectus and,

19


--------------------------------------------------------------------------------


in their opinion, the Registration Statement and each amendment thereto, at the
Applicable Time and as of the date of this Agreement and as of the Closing Date
did not include any untrue statement of a material fact and did not omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the General Disclosure Package, as of the
Applicable Time and as of the Closing Date, any Permitted Free Writing
Prospectus as of its date and as of the Closing Date, the Prospectus and each
amendment or supplement thereto, as of the respective date thereof and as of the
Closing Date, did not include any untrue statement of a material fact and did
not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the effective date of the Initial Registration Statement,
no event has occurred which should have been set forth in a supplement or
amendment to the Registration Statement, the General Disclosure Package or the
Prospectus, (iii) to the best of their knowledge after reasonable investigation,
as of the Closing Date, the representations and warranties of the Company in
this Agreement are true and correct and the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, and (iv) there has not been,
subsequent to the date of the most recent audited financial statements included
or incorporated by reference in the General Disclosure Package, any material
adverse change in the financial position or results of operations of the Company
or any Subsidiary, or any change or development that, singularly or in the
aggregate, would involve a material adverse change or a prospective material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company or any Subsidiary,
except as set forth in the Prospectus.

(k)    The Company shall have furnished to the Placement Agent a certificate, of
its Chairman of the Board, it President, or a Vice President or its Chief
Financial Officer, relating to certain financial information contained in the
Xcyte Therapies, Inc.’s Form 10-K for the fiscal year ended December 31, 2005.

(l)    Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any
Subsidiary shall have sustained any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in the General Disclosure Package, and (ii) there
shall not have been any change in the capital stock or long-term debt of the
Company or any Subsidiary, or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity or results of operations of the
Company, otherwise than as set forth in the General Disclosure Package, the
effect of which, in any such case described in clause (i) or (ii) of this
paragraph (l), is, in the judgment of the Representative, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Units on the terms and in the manner contemplated in the General
Disclosure Package.

(m)    No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Units or materially and
adversely affect or potentially materially and adversely affect the business or
operations of the Company or any Subsidiary; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Units or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or any Subsidiary.

(n)    Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, Nasdaq GM or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range

20


--------------------------------------------------------------------------------


for prices shall have been established on any such exchange or such market by
the Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the sale or delivery of the Units on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.

(o)    The Nasdaq GM shall have approved the Common Stock for inclusion therein,
subject only to official notice of issuance.

(p)    The Placement Agents shall have received the written agreements,
substantially in the form of Exhibit C hereto, of the executive officers,
directors, shareholders, optionholders and warrantholders of the Company listed
in Schedule B to this Agreement.

(q)    The Company shall have entered into Subscription Agreements with each of
the Purchasers and such agreements shall be in full force and effect.

(r)    The Company shall have entered into the Escrow Agreement and such
agreement shall be in full force and effect.

(s)    The Placement Agents shall have received clearance from the NASD as to
the amount of compensation allowable or payable to the Placement Agents as
described in the Pricing Prospectus.

(t)    Prior to the Closing Date, the Company shall have furnished to the
Placement Agents such further information, opinions, certificates, letters or
documents as the Representative shall have reasonably requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

8.    INDEMNIFICATION AND CONTRIBUTION.

(a)    The Company shall indemnify and hold harmless each Placement Agent, its
affiliates and each of its and their respective directors, officers, members,
employees, representatives and agents (including, without limitation Lazard
Frères & Co. LLC, (which will provide services to LCM) and its affiliates, and
each of its and their respective directors, officers, members, employees,
representatives and agents and each person, if any, who controls Lazard Frères &
Co. LLC within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and each person, if any, who controls any Placement Agent
within the meaning of Section 15 of the Securities Act of or Section 20 of the
Exchange Act (collectively the ‘‘Placement Agent Indemnified Parties,’’ and each
a ‘‘Placement Agent Indemnified Party’’) against any loss, claim, damage,
expense or liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Prospectus, any Issuer
Free Writing Prospectus, any ‘‘issuer information’’ filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, (B) the omission or alleged omission
to state in any Preliminary Prospectus, any Issuer Free Writing

21


--------------------------------------------------------------------------------


Prospectus, any ‘‘issuer information’’ filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (C) any breach of the
representations and warranties of the Company contained herein or failure of the
Company to perform its obligations hereunder or pursuant to any law, any act or
failure to act, or any alleged act or failure to act, by the Placement Agent in
connection with, or relating in any manner to, the Units, the Escrow Agreement
or the Offering, and which is included as part of or referred to in any loss,
claim, damage, expense, liability, action, investigation or proceeding arising
out of or based upon matters covered by subclause (A), (B) or (C) above of this
Section 8(a) (provided that the Company shall not be liable in the case of any
matter covered by this subclause (C) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such loss, claim,
damage, expense or liability resulted directly from any such act or failure to
act undertaken or omitted to be taken by such Placement Agent through its gross
negligence or willful misconduct), and shall reimburse the Placement Agent
Indemnified Party promptly upon demand for any legal fees or other expenses
reasonably incurred by that Placement Agent Indemnified Party in connection with
investigating, or preparing to defend, or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon an untrue
statement or alleged untrue statement in, or omission or alleged omission from
any Preliminary Prospectus, any Registration Statement or the Prospectus, or any
such amendment or supplement thereto, or any Issuer Free Writing Prospectus made
in reliance upon and in conformity with written information furnished to the
Company by the Representative by or on behalf of any Placement Agent
specifically for use therein, which information the parties hereto agree is
limited to the Placement Agents’ Information (as defined in Section 18). This
indemnity agreement is not exclusive and will be in addition to any liability,
which the Company might otherwise have and shall not limit any rights or
remedies which may otherwise be available at law or in equity to each Placement
Agent Indemnified Party.

(b)    Each Placement Agent, severally and not jointly, shall indemnify and hold
harmless the Company and its directors, its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively the ‘‘Company Indemnified Parties’’ and each a ‘‘Company
Indemnified Party’’) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Company Indemnified Party may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
expense, liability, action, investigation or proceeding arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any ‘‘issuer information’’ filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, or (ii) the omission or
alleged omission to state in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any ‘‘issuer information’’ filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the
Representative by or on behalf of any Placement Agent specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information as defined in Section 18, and shall reimburse the Company
for any legal or other expenses reasonably incurred by such party in connection
with investigating or preparing to defend or defending against or appearing as
third party witness in connection with any such loss, claim, damage, liability,
action, investigation or proceeding, as such fees and

22


--------------------------------------------------------------------------------


expenses are incurred. Notwithstanding the provisions of this Section 8(b), in
no event shall any indemnity by any Placement Agent under this Section 8(b)
exceed the total compensation received by such Placement Agent in accordance
with Section 2.5.

(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) or Section 2.6 or the
Placement Agents in the case of a claim for indemnification under Section 8(b),
(ii) such indemnified party shall have been advised by its counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party has failed to assume the defense of such action and employ
counsel reasonably satisfactory to the indemnified party within a reasonable
period of time after notice of the commencement of the action or the
indemnifying party does not diligently defend the action after assumption of the
defense, in which case, if such indemnified party notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of (or, in the case of a failure to diligently defend the action
after assumption of the defense, to continue to defend) such action on behalf of
such indemnified party and the indemnifying party shall be responsible for legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense of such action; provided, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties (in addition to any local counsel), which firm shall be
designated in writing by the Representative if the indemnified parties under
this Section 8 consist of any Placement Agent Indemnified Party or by the
Company if the indemnified parties under this Section 8 consist of any Company
Indemnified Parties. Subject to this Section 8(c), the amount payable by an
indemnifying party under Section 8 shall include, but not be limited to, (x)
reasonable legal fees and expenses of counsel to the indemnified party and any
other expenses in investigating, or preparing to defend or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any action, investigation, proceeding or claim, and (y) all
amounts paid in settlement of any of the foregoing. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or

23


--------------------------------------------------------------------------------


consent (i) includes an unconditional release of each indemnified party in form
and substance reasonably satisfactory to such indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party. Subject to the provisions of the following
sentence, no indemnifying party shall be liable for settlement of any pending or
threatened action or any claim whatsoever that is effected without its written
consent (which consent shall not be unreasonably withheld or delayed), but if
settled with its written consent, if its consent has been unreasonably withheld
or delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
In addition, if at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by such indemnifying party of the request for reimbursement, (ii)
such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.

(d)    If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or Section
8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agents on the
other hand from the offering of the Units, or (ii) if the allocation provided by
clause (i) of this Section 8(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 8(d) but also the relative fault of the Company
on the one hand and the Placement Agents on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agents on the other with respect to such offering shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Units
purchased under this Agreement (before deducting expenses) received by the
Company bear to the total discounts and commissions received by the Placement
Agent in connection with the Offering, in each case as set forth in the table on
the cover page of the Prospectus. The relative fault of the Company on the one
hand and the Placement Agents on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Placement Agents on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act; provided that the parties hereto agree that the
written information furnished to the Company by the Representative by or on
behalf of any Placement Agent for use in any Preliminary Prospectus, any
Registration Statement or the Prospectus, or in any amendment or supplement
thereto, consists solely of the Placement Agents’ Information as defined in
Section 18. The Company and the Placement Agents agree that it would not be just
and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to
above in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any

24


--------------------------------------------------------------------------------


such loss, claim, damage, expense, liability, action, investigation or
proceeding. Notwithstanding the provisions of this Section 8(d), no Placement
Agent shall be required to contribute any amount in excess of the total
compensation received by such Placement Agent in accordance with Section 2.5
less the amount of any damages which such Placement Agent has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement,
omission or alleged omission, act or alleged act or failure to act or alleged
failure to act. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Placement Agents’ obligations to contribute as provided
in this Section 8(d) are several in proportion to their respective placement
obligations and not joint.

9.    TERMINATION.    The obligations of the Placement Agents and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Representative, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Units if, prior to that time, any of the
events described in Sections 7(l), Section 7(m) or 7(n) have occurred or if the
Purchasers shall decline to purchase the Units for any reason permitted under
this Agreement or the Subscription Agreements.

10.    REIMBURSEMENT OF PLACEMENT AGENTS’ EXPENSES.    Notwithstanding anything
to the contrary in this Agreement, if (a) this Agreement shall have been
terminated pursuant to Section 9, (b) the Company shall fail to tender the Units
for delivery to the Purchasers for any reason not permitted under this
Agreement, (c) the Purchasers shall decline to purchase the Units for any reason
permitted under this Agreement or (d) the sale of the Units is not consummated
because any condition to the obligations of the Purchasers or the Placement
Agents set forth herein is not satisfied or because of the refusal, inability or
failure on the part of the Company to perform any agreement herein or to satisfy
any condition or to comply with the provisions hereof, then in addition to the
payment of amounts in accordance with Section 6, the Company shall reimburse the
Placement Agents for the reasonable documented fees and expenses of the
Placement Agents’ counsel and for such other out-of-pocket expenses as shall
have been reasonably incurred by them in connection with this Agreement and the
proposed purchase of the Units, and upon demand the Company shall pay the full
amount thereof to the Placement Agents.

11.    AUTHORITY OF THE REPRESENTATIVE.     Each of Needham and ThinkEquity
consents and agrees that LCM will act as Representative of the Placement Agents
under this Agreement and with respect to the sale of the Units. Accordingly,
each of Needham and ThinkEquity authorizes LCM to manage the Offering and the
sale of the Units and to take such action in connection therewith as LCM in its
sole discretion deems appropriate or desirable, consistent with the provisions
of each Agreement Among Underwriters previously entered into between LCM and
Needham, and LCM and ThinkEquity, respectively, taking into account that the
Offering of the Units will be in the form of a best efforts placement and not a
firm commitment underwriting. Each of Needham and ThinkEquity agrees to comply
with such Agreement Among Underwriters and that any action taken under this
Agreement by the Representative shall be binding upon all of the Placement
Agents.

12.    ABSENCE OF FIDUCIARY RELATIONSHIP.    The Company acknowledges and agrees
that:

(a)    the Placement Agents’ responsibility to the Company is solely contractual
in nature, the Placement Agents have been retained solely to act as placement
agents in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Placement Agents has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agents or Lazard Frères & Co. LLC has advised or is
advising the Company on other matters;

(b)    he price of the Units set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Placement
Agents, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c)    it has been advised that the Placement Agents and Lazard Frères & Co. LLC
and their affiliates are engaged in a broad range of transactions which may
involve interests that differ from

25


--------------------------------------------------------------------------------


those of the Company and that the Placement Agents have no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

(d)    it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agents for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agents shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

13.    SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT.    This Agreement
shall inure to the benefit of and be binding upon the Placement Agents, the
Company, and their respective successors and assigns. This Agreement shall also
inure to the benefit of Lazard Frères & Co. LLC, the Purchasers, and each of
their respective successors and assigns, which shall be third party
beneficiaries hereof. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, other than the persons
mentioned in the preceding sentences, any legal or equitable right, remedy or
claim under or in respect of this Agreement, or any provisions herein contained,
this Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person; except that the representations, warranties, covenants,
agreements and indemnities of the Company contained in this Agreement shall also
be for the benefit of the Placement Agent Indemnified Parties and the
indemnities of the several Placement Agents shall be for the benefit of the
Company Indemnified Parties. It is understood that the Placement Agents’
responsibility to the Company is solely contractual in nature and the Placement
Agents do not owe the Company, or any other party, any fiduciary duty as a
result of this Agreement.

14.    SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC.    The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Placement Agents, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Units.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Sections 9 or 10, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.

15.    NOTICES.    All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a)    if to the Placement Agents, shall be delivered or sent by mail, telex,
facsimile transmission or overnight courier to Lazard Capital Markets LLC,
Attention: General Counsel, Fax: 212-830-3615; and

(b)    if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or overnight courier to Cyclacel Pharmaceuticals, Inc., Attention:
President and Chief Executive Officer, Fax: 866-271-3466.

provided, however, that any notice to a Placement Agent pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to such
Placement Agent at its address set forth in its acceptance telex to the
Placement Agents, which address will be supplied to any other party hereto by
the Representative upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof, except that any
such statement, request, notice or agreement delivered or sent by email shall
take effect at the time of confirmation of receipt thereof by the recipient
thereof.

16.    DEFINITION OF CERTAIN TERMS.    For purposes of this Agreement,
‘‘business day’’ means any day on which the New York Stock Exchange, Inc. is
open for trading.

17.    GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION.    This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, including without

26


--------------------------------------------------------------------------------


limitation Section 5-1401 of the New York General Obligations Law. No legal
proceeding may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have jurisdiction over the adjudication of such matters, and the
Company and the Placement Agents each hereby consent to the jurisdiction of such
courts and personal service with respect thereto. The Company and the Placement
Agents each hereby consent to personal jurisdiction, service and venue in any
court in which any legal proceeding arising out of or in any way relating to
this Agreement is brought by any third party against the Company or the
Placement Agents. The Company and the Placement Agents each hereby waive all
right to trial by jury in any legal proceeding (whether based upon contract,
tort or otherwise) in any way arising out of or relating to this Agreement. The
Company agrees that a final judgment in any such legal proceeding brought in any
such court shall be conclusive and binding upon the Company and the Placement
Agents and may be enforced in any other courts in the jurisdiction of which the
Company is or may be subject, by suit upon such judgment.

18.    PLACEMENT AGENTS’ INFORMATION.    The parties hereto acknowledge and
agree that, for all purposes of this Agreement, the Placement Agents’
Information consists solely of the following information in the Prospectus: (i)
the last paragraph on the front cover page concerning the terms of the offering
by the Placement Agents; and (ii) the statements concerning the Placement Agents
contained in the first paragraph under the heading ‘‘Plan of Distribution.’’

19.    PARTIAL UNENFORCEABILITY.    The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

20.    GENERAL.    This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another. The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement. This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Placement Agents.

21.    COUNTERPARTS.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and such signatures
may be delivered by facsimile.

27


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

[spacer.gif] Very truly yours,
    
CYCLACEL PHARMACEUTICALS, INC.
    
    
By:                                            
          Name:   
          Title:   

LAZARD CAPITAL MARKETS LLC

By:                                     

Name:   

NEEDHAM & COMPANY, LLC

By:                                         

Name:
Title:

THINKEQUITY PARTNERS LLC

By:                                     

Name:   
Title:   

28


--------------------------------------------------------------------------------


SCHEDULE A

General Use Free Writing Prospectuses

Final Pricing Terms, dated February 12, 2007

29


--------------------------------------------------------------------------------


SCHEDULE B

Spiro Rombotis
Paul McBarron
Sir John Banham
Dr. Christopher Henney
Dr. Gordon McVie
Daniel Spiegelman
Dr. David U’Prichard    

30


--------------------------------------------------------------------------------
